EXHIBIT 31.3 I, Michael Romer, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report on Form 10-K/A of Panache Beverage Inc. for the year ended December 31, 2013; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: June 2, 2014 /S/ MICHAEL ROMER Michael Romer Interim Chief Executive Officer
